Case 1:21-cv-00138-RP Document 43-17 Filed 08/02/21 Page 1 of 3




                  Exhibit 17
7/21/2021               Case 1:21-cv-00138-RP Document 43-17
                                                          GitHubFiled 08/02/21 Page 2 of 3



  SearchITOperations.com
  GitHub

  By Meredith Courtemanche

  GitHub is a web-based version-control and collaboration platform for software developers. Microsoft, the
  biggest single contributor to GitHub, initiated an acquisition of GitHub for $7.5 billion in June, 2018. GitHub,
  which is delivered through a software-as-a-service (SaaS) business model, was started in 2008 and was founded
  on Git, an open source code management system created by Linus Torvalds to make software builds faster.

  Git is used to store the source code for a project and track the complete history of all changes to that code. It
  allows developers to collaborate on a project more effectively by providing tools for managing possibly
  conflicting changes from multiple developers. GitHub allows developers to change, adapt and improve software
  from its public repositories for free, but it charges for private repositories, offering various paid plans. Each
  public or private repository contains all of a project's files, as well as each file's revision history. Repositories
  can have multiple collaborators and can be either public or private.

  GitHub facilitates social coding by providing a web interface to the Git code repository and management tools
  for collaboration. GitHub can be thought of as a serious social networking site for software developers.
  Members can follow each other, rate each other's work, receive updates for specific projects and communicate
  publicly or privately.

  Three important terms used by developers in GitHub are fork, pull request and merge. A fork, also known as a
  branch, is simply a repository that has been copied from one member's account to another member's account.
  Forks and branches allow a developer to make modifications without affecting the original code. If the developer
  would like to share the modifications, she can send a pull request to the owner of the original repository. If, after
  reviewing the modifications, the original owner would like to pull the modifications into the repository, she can
  accept the modifications and merge them with the original repository. Commits are, by default, all retained and
  interleaved onto the master project, or can be combined into a simpler merge via commit squashing.


               Github Tutorial F…
                               F…




  How to use GitHub.

  Because GitHub is so intuitive to use and its version-control tools are so useful for collaboration,
  nonprogrammers have also begun to use GitHub to work on document-based and multimedia projects. GitLab
  is an open source alternative to GitHub.

  GitHub products and features

  GitHub offers an on-premises version in addition to the well-known SaaS product. GitHub Enterprise supports
  integrated development environments and continuous integration tool integration, as well as a litany of third-
  party apps and services. It offers increased security and auditability than the SaaS version.
https://searchitoperations.techtarget.com/definition/GitHub?vgnextfmt=print                                               1/2
7/21/2021         Case 1:21-cv-00138-RP Document 43-17
                                                    GitHubFiled 08/02/21 Page 3 of 3

  Other products and features of note include:

            Github Gist allows GitHub users to share pieces of code or other notes.
            GitHub Flow is a lightweight, branch-based workflow for regularly updated deployments.
            GitHub Pages are static webpages to host a project, pulling information directly from an individual's or
            organization's GitHub repository.
            GitHub Desktop enables users to access GitHub from Windows or Mac desktops, rather than going to
            GitHub's website.
            GitHub Student Developer Pack is a free offering of developer tools that is limited to students, and
            includes cloud resources, programming tools and support, and GitHub access.

  06 Jun 2018

  All Rights Reserved, Copyright 2016 - 2021, TechTarget | Read our Privacy Statement




https://searchitoperations.techtarget.com/definition/GitHub?vgnextfmt=print                                            2/2
